Citation Nr: 9900743	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-16 601	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a seizure disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1951 to November 
1953.

This matter comes before the Board of Veterans Appeals 
(Board) from a January 1997 rating decision of the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which found that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a seizure disorder.

The Board notes that in November 1997 the RO received 
additional evidence consisting of three buddy statements 
(apparently before the claims folder was transferred to the 
Board and prior to certification of the appeal) and forwarded 
the evidence directly to the Board for consideration.  There 
is no indication in the record that the veteran waived the 
procedural right for RO review of the additional medical 
evidence.  Any pertinent evidence submitted to the RO and 
transferred to the Board pursuant to 38 C.F.R. § 19.37, must 
be referred by the Board to the RO for review and preparation 
of a supplemental statement of the case, unless this 
procedural right is waived or unless the Board determines 
that the benefit to which the evidence relates may be allowed 
on appeal without such referral.  38 C.F.R. § 20.1304(a), (c) 
(1998).  In the absence of a such a waiver, the Board has 
discretion to consider such evidence without referral to the 
RO when the veteran would not be prejudiced by such 
consideration.  Here, because the claim is being reopened, 
there is no prejudice to the veteran


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO. 

2.  In July 1990 the RO declined to reopen a claim of service 
connection for a seizure disorder, finding that additional 
evidence submitted still did not show that such disorder was 
incurred in or aggravated by service; the veteran did not 
appeal that decision.

3.  Evidence submitted since the July 1990 rating decision 
tends to show that the veterans seizure disorder may have 
been incurred during his service.


CONCLUSION OF LAW

The evidence submitted subsequent to the July 1990 rating 
decision is new and material, and the claim of service 
connection for a seizure disorder may be reopened.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.156(a), 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In January 1974 the RO denied the veterans original claim of 
service connection for a seizure disorder based on a finding 
that such disorder was not shown to have been incurred in or 
aggravated by service.  The veteran was informed of the 
denial and did not appeal it.  Hence, it became final.  
38 U.S.C.A. § 7105.

In a July 1990 rating decision the RO declined to reopen the 
claim of service connection for a seizure disorder based on a 
finding that there was still no evidence that such disorder 
was incurred in or aggravated by service.  The veteran was 
informed of and did not appeal the denial.  Hence, it became 
final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the July 1990 RO 
decision included service medical records which were negative 
for complaints of or treatment for seizures.  The veterans 
separation examination in November 1953 showed no pertinent 
abnormalities.  Private treatment records from Massachusetts 
General Hospital reveal a diagnosis of seizure disorder in 
May 1973.  Outpatient treatment records from the Boston VA 
medical center (VAMC)  dated from May 1982 to March 1989 show 
that the veteran received treatment for various injuries 
related to his seizure disorder.  In March 1988 complex 
partial seizures was diagnosed.   In March 1989 he received 
treatment after he was struck by a car from behind, causing 
him to fall forward and strike his head.  The diagnosis was 
forehead laceration.  Treatment records from the Boston VAOPC 
dated from June 1977 to February 1990 showed that the veteran 
received ongoing treatment and medication for a seizure 
disorder.  In January 1979 he reported that he would have 
spells where his mind would shut off and that it first 
occurred during service while he was onboard a ship.  In July 
1980 he reported a head injury during service, when he first 
went aboard the ship.  He claimed that a prize fighter 
had knocked him down a stairway, causing him to loss 
consciousness.  When he went back on duty, he did not report 
the incident.  In December 1982 it was noted that the veteran 
had a seizure disorder since at least 1960.  In February 1983 
his diagnosis was temporal lobe epilepsy.  

Evidence submitted subsequent to the July 1990 rating 
decision consists of five buddy statements.  In an August 
1996 statement, [redacted] indicated that he had known the 
veteran all of his life and that the veteran first showed 
evidence of impairment in 1953.  Mr. [redacted] indicated 
that he had witnessed the veteran having blackouts, which had 
been going on for years, but that the veteran did not have such 
attacks prior to service.  In an undated statement, [redacted] 
[redacted] reported that he had know the veteran since 1952.  
Mr. [redacted] indicated he had witnessed the veteran have a 
blackout when he got out of service in 1953, and that the 
veteran had been having blackouts ever since then.  In an 
August 1997 statement, [redacted], Ret., USCG, indicated 
that in the Spring of 1952 while on the fantail of the USCGC 
Ramsden, the veteran passed and since most of the crew 
was young and did not know the seriousness of the situation, 
they kidded the veteran about it.  In a September 1997 
statement, [redacted], a former shipmate, recalled that the 
veteran suffered from blacking out or fainting, while 
they served together on the Ramsden, during 1952 and 1953.  
In a September 1997 statement, [redacted] reported that 
while serving aboard the CGC Ramsden with the veteran during 
1952 and 1953, on one occasion during conversation the 
veteran became unconscious or suddenly fell fast asleep,.  
Analysis

In July 1990, the RO declined to reopen the claim of service 
connection for a seizure disorder based on a finding that 
there was still no evidence showing that the veterans 
seizure disorder was incurred in or aggravated by service.  
The veteran was informed of the denial and did not appeal it 
within the specified period of time.  Therefore, it became 
final and the claim may not be reopened unless new and 
material evidence is submitted.  38 U.S.C.A. § 5108, 7105.

The United States Court of Veterans Appeals (Court) has held 
that once a denial of a claim of service connection has 
become final, it cannot subsequently be reopened unless new 
and material evidence has been presented.  This determination 
involves a two-step analysis.  First, the Board must 
determine whether the evidence is new and material.  
Second, if the Board determines that the claimant has 
produced new and material evidence, the claim is reopened and 
the Board must evaluate the merits of the veterans claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a).  This standard was cited by the United States 
Circuit Court of Appeals in Hodge v. West, No 98-7017 (Fed. 
Cir. Sept. 16, 1998).  For the purposes of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The Court has held 
that to reopen a previously and finally disallowed claim 
there must be new and material evidence presented or 
secured since the time that the claim was finally 
disallowed on any basis.  Evans v. Brown, 9 Vet.App. 273, 285 
(1996).  The Court further held that to reopen a finally 
denied claim, new evidence must be probative of the issue at 
hand, i.e., it must address the specified basis for the last 
disallowance.  Evans at 283.

Using these guidelines, the Board has reviewed the additional 
evidence which has been associated with the claims folder 
since the July 1990 rating decision.  There are three 
elements that are needed to establish service connection for 
a disability.  There must be competent evidence of a current 
disability (medical diagnosis), of incidence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(b); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995). 

The veteran contends that his seizure disorder began during 
service.  At the time of the July 1990 rating decision, the 
evidence showed that the veteran had a medical diagnosis of 
seizure disorder and had been continuously treated for a 
seizure disorder since at least 1973.  There was no competent 
evidence that the seizure disorder was incurred in or 
aggravated by service.  

The evidence added to the record since July 1990 includes 
five buddy statements describing the veterans problems 
during and after service.  For purposes of reopening the 
claim, these statements are presumed credible.  Furthermore, 
these statements are not inconsistent with the available 
service records and VA treatment records.  This evidence is 
new and material, as the buddy statements tend to establish 
chronicity, and that signs of a seizure disorder were 
manifested in service.  Since the additional evidence 
submitted is new and addresses the basis for the previous 
denial of the claim, it is so significant that it must be 
considered in order to fairly decide the merits of the claim 
and is new and material.  Hence, the claim may be reopened.


ORDER

The claim for service connection for a seizure disorder is 
reopened.




REMAND

In light of the foregoing, the RO, consistent with the 
principles set forth in Bernard v. Brown, 4 Vet.App. 384 
(1993), must be provided an opportunity to further develop 
the record and conduct a de novo review of the reopened 
claim, based on the evidence in its entirety.

As was noted above, the evidence on which the claim was 
reopened consists of five buddy statements.  These lay 
statements tend to show chronicity, however, they do not 
provide competent medical evidence of a nexus between a 
seizure disorder and service.  Therefore, these statements do 
not provide an adequate basis to grant service connection for 
a seizure disorder.  Accordingly, additional development is 
needed

In light of the foregoing, and to ensure that the VA had met 
its duty to assist the veteran in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain from the veteran 
the names and addresses of any medical 
care providers (VA and private) who may 
have treated him for a seizure disorder 
since February 1990.  The RO should 
obtain copies of all pertinent records 
from the identified treatment sources.  

2.  The RO should then schedule the 
veteran for a VA neurological 
examination.  The claims file must be 
available to (and reviewed by) the 
examiner.  Based on the examination and 
review of the record, the examiner should 
render an opinion as to whether the 
veterans seizure disorder is, as likely 
as not, related to the black outs 
during service described by his buddies.  
The examiner should state in detail the 
rationale for any opinion(s).  In 
conjunction with the scheduling of the 
examination the veteran should be advised 
that a failure to report will result in a 
denial of his claim under 38 C.F.R. 
§ 3.655.  

3.  The RO should then review the record 
and readjudicate the claim de novo, 
applying 38 C.F.R. § 3.655(b) if 
indicated.  If it remains denied, the 
veteran and his representative should be 
provided an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.

Thereafter, the claim should be returned to the Board for 
further review.  No action is required of the veteran unless 
he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand, because a 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).
- 2 -
